El Juez Asociado Señor Córdoya Dávila,
emitió la opinión del tribunal.
Los peticionarios en este caso iniciaron una acción en la Corte de Distrito de Humacao sobre nulidad de escritura pública y de procedimiento de embargo contra los deman-dados Manuel Gronzález Beyes y Ernesto Fernando Sehlüter. Alegaron que eran dueños en unión de otras personas de una finca de 50 cuerdas que se describe en la demanda; que esta finca fué vendida a Manuel Gronzález Beyes y que en la escri-tura de venta aparecen vendiendo sus respectivas partici-paciones José Gronzález Beyes y María Bita González Beyes, menores de edad, que María Bita murió siendo soltera, el día 5 de marzo de 1926, dejando como única heredera a su madre Juana Beyes Torres; que Ernesto Fernando Sehlüter, teniendo conocimiento de la minoridad de los peticionarios y de la forma en que Manuel González Beyes había adquirido la propiedad, embargó en una acción dirigida contra este último la referida finca, la cual le fué adjudicada en pública subasta en pago de la sentencia recaída; que más tarde Ernesto Fernando Sehlüter promovió acción de desahucio y ob-tuvo sentencia contra Manuel González. Beyes, habiendo soli-citado la ejecución de dicha sentencia; pero que los peticio-narios “no tienen relación alguna con dicho Manuel Gon-zález Beyes en lo que se refiere a estas acciones; que ellos no han sido notificados ni emplazados ni citados en forma alguna en dicho procedimiento de desahucio y que estando en disputa la propiedad de esos terrenos no pueden ser des-poseídos ni lanzados de dicha finca por un procedimiento de desahucio sino por sentencia en una acción contenciosa.”
Basados en estas y otras alegaciones los peticionarios solicitan que se ordene al marshal de la Corte de Distrito de Humacao que por sí o por cualquiera de sus subalternos se *865abstenga de ejecutar la sentencia de desahucio mientras la acción de nulidad pende ante los tribunales y recaiga una sentencia definitiva, absteniéndose además de lanzar a los pe-ticionarios o a sus familiares de la finca de 50 cnerdas ya descrita, etc.
Los demandados en su contestación a la solicitud alegan entre otras cosas que la misma no aduce becbos suficientes para que pueda concederse el remedio solicitado.
La Corte de Distrito de Humacao declaró sin lugar la demanda. Este tribunal confirmó la sentencia dictada sin emitir opinión, por considerarlo innecesario, y declaró sin lugar una moción de reconsideración. Los demandados in-sisten de nuevo en que reconsideremos nuestra sentencia, solicitando que se les permita elevar a este tribunal cierta prueba aportada en la corte inferior. Repetimos que no estamos en condiciones de acceder a lo solicitado, porque en realidad no se aducen hechos bastantes para que pueda ex-pedirse un auto de injunction y porque hemos llegado a la conclusión de que, aunque permitiéramos que se uniera a los autos la prueba ofrecida por los apelantes, no quedarían subsanados los defectos de que adolece la solicitud.
No alegan los peticionarios que estén en posesión de la finca que se describe en la solicitud ni que hayan sido ame-nazados de ser lanzados de la misma. Se limitan a decir que no han sido emplazados ni citados en forma alguna en el procedimiento de desahucio y que no pueden ser desposeídos ni lanzados de dicha finca sino por sentencia en una acción contenciosa. Estamos conformes. Si la acción de desahu-cio no se promovió contra los peticionarios, si no hubo para ellos citación ni emplazamiento, es claro que no han sido vencidos en juicio y que no pueden ser desposeídos (asu-miendo que se encuentren en la posesión de la finca) en virtud de una orden de lanzamiento dictada en una acción de desahucio dirigida exclusivamente contra Manuel Gon-zález Reyes.
*866La expedición de nn anto de injunction, qne por lo visto resulta innecesaria, no estaría justificada, tomando como base la solicitud y la prueba ofrecida por los apelantes.

No ha lugar a la reconsideración solicitada.

El Juez Asociado Sr. Hutcbison disintió.'*
El Juez Asociado Sr. Wolf está conforme con el resul-tado.*